DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (US 2018/0158424).

Regarding Claim 1 (Original), Okamoto teaches a display apparatus, comprising:
a display panel [fig. 1 @30] configured [¶0036, “Until a time point t0, image data is transferred in the resolution of 4 k and at a frame rate of 60 Hz. The reading section 24 starts reading out image data from the frame memory 23 at the time point t0. At the time point t0, the display driver 20 is in an input mode of “4 k-60 Hz” and in an  to drive [construed as the current output mode] a frame of a first resolution [fig. 2 @4K (3840×2160)] at a first frame rate [fig. 2 @60Hz];
a communication interface comprising circuitry configured to receive content [fig. 1 @21]; and a processor [fig. 1 @20] configured to:
based on the [¶0038, “In the period from t3 to t5 during which the input mode is higher in frame rate than the output mode … TG 25 sets the TE mode to “SWITCHING FROM 60 Hz TO 120 Hz””] a frame rate of the received content [fig. 2 @120 Hz] being greater than the first frame rate, [¶0038, “In the period from t3 to t5 during which the input mode is higher in frame rate than the output mode
adjust the received content to a second resolution [fig. 2 @t5 output mode set to FHD (1920×1080)], and 
control the display panel [fig. 2 output mode  is FHD (1920 x 1080) @120 Hz] to display a content of the second resolution [fig. 2 @FHD (1920 x 1080)] at a second frame rate [fig. 2 @120 Hz], 
the second frame rate [120 Hz] being greater than the first frame rate [60Hz].

Regarding Claims 4 and 15 (Original), Okamoto teaches the display apparatus of Claim 1 and the method of Claim 12, wherein the display panel is configured to
display one frame [fig. 2 @A, ¶0038, “The reading section 24 starts reading out the image data A from the frame memory 23 at a time point t2, and the image data A is then displayed on the display section 30”] for a first time [fig. 2 @t2-t5 (16.7ms)] corresponding to the first frame rate [60Hz], and wherein the processor is configured to control the display panel to 
display one frame of a content [fig. 2 @ B] of the second resolution [fig. 2 @FHD (1920x1080] for a second time [fig. 2 @t6 until B is output (8.3.ms)], 
the second time [8.3ms] being less than the first time [16.7ms] and corresponding to the second frame rate [8.3ms corresponds to 120 Hz].

Regarding Claims 5 and 16 (Original), Okamoto teaches the display apparatus of Claim 1 and the method of Claim 12, wherein the processor is configured to 
adjust the received content [fig. 5 @B] to the second resolution [fig. 2 @(1920x1080] based on an equal value of a vertical resolution [construed as the value (2) relating first (2160) and second (1080) horizontal resolutions, using the equal value of 2, the first (3840) vertical resolution is changed to the second vertical resolution (1920)] of the display panel.

Regarding Claim 12 (Original), Okamoto teaches a method of controlling a display apparatus, the method comprising:
receiving content [fig. 2 @input mode];
based on [¶0038, “In the period from t3 to t5 during which the input mode is higher in frame rate than the output mode … TG 25 sets the TE mode to “SWITCHING FROM 60 Hz TO 120 Hz””] a frame rate of the received content [fig. 2 @input mode (120 Hz)] being greater than a first frame rate [fig. 2 @60 Hz] of a display panel [fig. 1 @30], 
adjust the received content to a second resolution [fig. 2 @t5 output mode set to FHD (1920×1080)], and 
displaying [fig. 2 @output mode] a content of the second resolution [FHD (1920x1080] at a second frame rate [120 Hz], the second frame rate being greater than the first frame rate [fig. 2 @output mode 60 Hz], wherein 
the display panel is configured [fig. 2 @t<t5] to drive a frame of a first resolution at the first frame rate [fig. 2 output mode 60 Hz].

Regarding Claims 6 and 17 (Original), Okamoto teaches the display apparatus of Claim 5 and the method of Claim 16, wherein the processor is configured 
to adjust [factor of ½] a horizontal resolution [ fig. 5 @1080 columns of image B] of the content based on a horizontal resolution of the display panel [fig. 4 @2160 columns of image A], and 
to adjust a vertical resolution of the content [fig. 5 @1920 rows of image B] based on an equal value [factor of ½] of a vertical resolution [fig. 4 @3840 rows of image A] of the display panel.

Regarding Claims 7 and 18 (Original), Okamoto teaches the display apparatus of Claim 5 and the method of Claim 16, wherein the processor is configured 
to identify an equal value of a vertical resolution [1/2] of the display panel based on a frame rate of the content [120 Hz] and the first frame rate [60 Hz].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Hu (US 2021/0158735) and Yang (US 2019/0043421).  All reference is to Okamoto unless indicated otherwise.

Regarding Claims 2 and 13 (Original), Okamoto teaches the display apparatus of Claim 1 and the method of Claim 12 
Okamoto does not teach the display panel comprises a plurality of gate lines and a plurality of data lines, and is configured to concurrently drive two adjacent gate lines of the plurality of gate lines, wherein each of the plurality of data lines are configured to provide data to a pixel of a same column
	Hu teaches a display panel [fig. 3 @100] comprises a plurality of gate lines [fig. 3 @40] and a plurality of data lines [fig. 3 @20], and 
is configured to concurrently drive two adjacent gate lines [fig. 3 @40] of the plurality of gate lines [¶0014, “the gate driver is configured to turn on two adjacent scanning lines according to the control signal”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to drive adjacent scan lines simultaneously, as taught by Hu, into the display apparatus and method taught by Okamoto, in order to the same pixel data into a first and second line of the same column, increasing the display data, and resolution, in the column direction
Okamoto in view of Hu does not teach each of the plurality of data lines are configured to provide data to a pixel of a same column 
Yang teaches each of a plurality of data lines are configured to provide data to a pixel of a same column [¶0076, “the first data line DL1 connected to the first sub-pixel and the second data line DL2 connected to the second sub-pixel may be arranged in a second direction D2 in which pixel columns extend”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to connect the same data line to each pixel in the same column, as taught by Yang, into the display apparatus and method taught by Okamoto in view of Hu, in order to drive adjacent scan lines simultaneously, as taught by Hu, into the display apparatus and method taught by Okamoto, in order to reduce a coupling effect between the data lines due to writing the data voltage (Yang: ¶0076).

Regarding Claim 14 (Original), Okamoto in view of Hu and Yang teaches the method of Claim 13, wherein 
 fig. 4 @D11 image data for the first pixel row first pixel column] of the second resolution [Hu: fig. 4 @D11] through two adjacent gate lines of the plurality of gate lines [Hu: fig. 4 @S(1) and S(2) displays the same data D11 when (G1 and G2) then (G3 and G4) are driven simultaneously].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Hu. All reference is to Okamoto unless indicated otherwise.

Regarding Claim 3 (Original), Okamoto teaches the display apparatus of Claim 1 
Okamoto does not teach the processor is configured to repeatedly display a one pixel line of the content of the second resolution through two adjacent gate lines of the plurality of gate lines
Hu teaches a processor is configured to repeatedly display a one pixel line [construed as image data for a single pixel in a line of pixels, fig. 4 @D11 image data for the first pixel row first pixel column] of the content of a second resolution [fig. 4 @S(1) and S(2) displays the same data D11 when (G1 and G2) then (G3 and G4) are driven simultaneously] through two adjacent gate lines of a plurality of gate lines
Before the application was filed it would have been obvious to one of ordinary skill in the art to drive adjacent scan lines simultaneously with a first pixel data, as taught by Hu, into the display apparatus and method taught by Okamoto, in order to insert extra data into the display columns, increasing the resolution. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto. All reference is to Okamoto unless indicated otherwise.

Regarding Claims 8 and 19 (Original), Okamoto teaches the display apparatus of Claim 5 and the method of Claim 16, wherein 
the first frame rate [60Hz] is a maximum [the frame rate is constant therefore a maximum] frame rate [¶0036, “Until a time point t0, image data is transferred in the resolution of 4 k and at a frame rate of 60 Hz”], and wherein 
the vertical resolution of the display panel [4k (3840x2160), fig. 6 @3840 rows] is a number of pixels [3840 rows is equivalent to 3840 pixels arranged vertically] arranged in a vertical direction of a plurality of pixels of the display panel
Okamoto does not teach the first frame rate is the maximum frame rate which the display panel is capable of outputting
Before the application was filed one of ordinary skill in the art would understand that monitors are classified by their maximum resolution i.e. 8K, 4K, FHD, HD. One of ordinary skill in the art would also understand that to standardize display performance, the maximum frame rate which the display is capable of outputting the stated maximum resolution is the maximum frame rate the display is capable of outputting. Okamoto in [0033] teaches the maximum display resolution is 4K , and the 4K is output at 60 Hz, therefore it would be obvious to one of ordinary skill in the art before the application was filed that 60 Hz is the maximum frame rate which the display panel is capable of outputting.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Yang (US 2018/0006762) hereinafter Yang ‘762.  All reference is to Okamoto unless indicated otherwise.

Regarding Claims 9 and 20 (Original), Okamoto teaches the display apparatus of Claim 1 and the method of Claim 12, wherein the processor is configured to: 
based on the 4K content being a first type [fig. 7 @S1 No], adjust [fig. 7 @S4] the content to the second resolution [fig. 7 @FHD (1920x1080)], and
based on the 4K content being a second type [fig. 7 @S1 Yes], control [fig. 7 @S2] the display panel to display the content at the first frame rate [fig. 7 @S2 (60Hz)] without adjusting the resolution of the 4K content [fig. 7 @S2 transmits 4K content at a frame rate of 60 Hz which does not change the resolution of the content]
Okamoto does not teach the resolution of the content is 4K
Yang 762’ teaches the resolution of the content is 4K [¶0108, “… operations of the contents controller 210 are explained for an exemplary cases where the resolution of the original contents data CD is “4K” (4096×2160)”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate original image data with a resolution of 4K, as taught by Yang  ‘762, into the display apparatus and method taught by Okamoto, in order to display static images at 4K without modifying the resolution of the original content.

Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Liang (US 2010/0033630). All reference is to Okamoto unless indicated otherwise.

Regarding Claim 10 (Original), Okamoto teaches the display apparatus of Claim 1, wherein the processor is configured to:
based on a frame rate of the content being identical to the first frame rate [fig. 2 @output 60 Hz],
increase the frame rate [fig. 2 @Output 120 Hz] of the content by performing frame interpolation on the content, and
adjust the content with the frame rate increased to the second resolution [fig. 2 Output FHD and 120 Hz].
	Okamoto does not teach increasing the content frame rate by performing frame interpolation 
	Liang teaches increasing content frame rate by performing frame interpolation [fig. 1]
Before the application was filed it would have been obvious to one of ordinary skill in the art to use frame interpolation to increase the frame rate of source content from 60 Hz to 120 Hz, as taught by Liang into the display apparatus and method taught by Okamoto, in order to make effective use of the bandwidth and storage capacity available in a display apparatus while generating the interpolated frames (Jiang: ¶0006).

Claim 11 (Original), Okamoto teaches the display apparatus of Claim 1, wherein the processor is configured to, 
based on receiving a command [fig. 7 @S1 No] to set a higher frame rate [fig. 7 @S4 sets frame rate to 120 Hz] being input, 
adjust the received content to the second resolution [fig. 7 @S4 sets resolution at FHD]
Okamoto does not teach the received content frame rate is 60 Hz
Liang teaches a received content frame rate is 60 Hz [¶0002, “Frame rate conversion is required when a frame rate associated with source frames is different from the display frame rate of a display device. In general, there are several common source frame rates, such as 50/60 frames per second (i.e., 50/60 Hz) for video source, or 60 Hz with 24/30 frames per second for film source”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached between 1000 and 1700. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694